*178
ORDER

PER CURIAM.
Ray F. Warren and Katherine B. Warren (“Plaintiffs”) appeal from a summary judgment granted in favor of Mercantile Bank of St. Louis, N.A. (“Defendant”), on Plaintiffs’ action for slander.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).